Pilgrim's Pride Corporation Net Sales by Primary Market Line fortheThree MonthsEnded: The following table sets forth net sales attributable to each of our primary product lines and markets served with those products. We based the table on our internal sales reports and their classification of product types and customers. The information in these tables should be read in conjunction with the information in our SEC filings, including the discussion of our primary product lines and markets served with those products included in our most recent Annual Report on Form 10-K. (in thousands) Mar 28, Mar 28, 2010 2009 Chicken Sales: United States Prepared Foods: Foodservice $ 436,291 $ 443,530 Retail $ 126,123 $ 113,399 Total Prepared Foods $ 562,415 $ 556,929 Fresh Chicken: Foodservice $ 438,405 $ 543,623 Retail $ 248,476 $ 247,022 Total Fresh Chicken $ 686,880 $ 790,646 Export and Other Export: Prepared Foods $ 16,683 $ 20,471 Chicken $ 87,499 $ 103,970 Total Export (d) $ 104,183 $ 124,441 Other Chicken By Products $ 3,541 $ 4,277 Total Export and Other $ 107,723 $ 128,718 Total U.S. Chicken $ 1,357,018 $ 1,476,293 Mexico: $ 138,918 $ 99,874 Total Chicken Sales $ 1,495,936 $ 1,576,167 Total Prepared Foods $ 579,098 $ 577,400 Sale of Other Products U.S. $ 138,595 $ 114,774 Mexico $ 8,387 $ 7,161 Total Other Products $ 146,982 $ 121,935 Total Net Sales $ 1,642,918 $ 1,698,102 Chicken Sales: U.S. Chicken Sales: Prepared Foods: Foodservice 32.2 % 30.1 % Retail 9.3 % 7.7 % Total Prepared Foods 41.5 % 37.8 % Fresh Chicken: Foodservice 32.3 % 36.8 % Retail 18.3 % 16.7 % Total Fresh Chicken 50.6 % 53.5 % Export and Other Export: Prepared Foods 1.2 % 1.4 % Chicken 6.4 % 7.0 % Total Export 7.6 % 8.4 % Other Chicken By Products 0.3 % 0.3 % Total Export and Other(d) 7.9 % 8.7 % Total U.S. Chicken 100.0 % 100.0 % Pilgrim's Pride Corporation Selected Financial Data for the Three Months Ended: Our selected financial data is derived from our financial statements. Historical results should not be taken as necessarily indicative of the results that may be expected for any future period. You should read this financial data in conjunction with the appropriate period financial statements and the related notes and "Management's Discussion and Analysis of Results of Operations and Financial Condition" included in our SEC filings. 03/28/10 03/28/09 (in thousands except per share data) Income Statement Data: Net sales $ 1,642,918 $ 1,698,102 Non-recurring recoveries - - Asset impairment and restructuring expense - - Gross margin 52,019 78,743 Goodwill Impairment - - Selling, general and administrative expenses 48,601 58,898 Turkey restructuring and related costs 35,819 (435 ) Operating income (loss) (32,401 ) 20,280 Interest expense, net 27,873 43,620 Miscellaneous, net (2,325 ) (1,876 ) Loss on early extinguishment of debt - - Income (loss) before restructuring & income taxes from continuing operations (57,949 ) (21,464 ) Restructuring items, net 20,719 35,355 Income tax expense (benefit) (33,304 ) 2,347 Income (loss) from continuing operations (45,364 ) (59,166 ) Extraordinary charge - net of tax - - Income(loss) from operation of discontinued business, net of tax - 25 Gain on sale of discontinued business, net of tax - - Net income (loss) attributable to noncontrolling interest 183 (376 ) Net income (loss) $ (45,547 ) $ (58,765 ) Per Common Share Data: (g) Income (loss) from continuing operations $ (0.21 ) $ (0.79 ) Extraordinary charge - early repayment of debt - - Income(loss) from operation of discontinued business, net of tax - - Gain on sale of discontinued business, net of tax - - Net Income (loss) $ (0.21 ) $ (0.79 ) Cash dividends $ - $ - Book value $ 4.44 $ 0.87 Balance Sheet Summary: Working capital $ 538,271 $ 713,466 Total assets $ 2,887,937 $ 3,165,409 Notes payable and current maturities of long-term debt $ 50,347 $ 89,792 Long-term debt, less current maturities $ 1,145,755 $ 38,950 Total debt $ 1,196,102 $ 2,155,248 Senior secured debt (included in Total Debt) $ - $ - Total stockholders' equity $ 950,626 $ 65,026 Cash Flow Summary: Operating cash flow $ (4,755 ) $ (12,422 ) Depreciation & amortization (b) $ 57,767 $ 60,513 Capital expenditures $ 30,890 $ 19,331 Business acquisitions $ - $ - Financing activities, net $ (152,646 ) $ 38,939 Cashflow Ratios: EBITDA (b) $ 3,009 $ 45,946 EBITDA (last four qtrs.) $ 332,520 $ (880,933 ) Key Indicators (as a percentage of net sales): Gross margin 3.2 % 4.6 % Selling, general and administrative expenses 3.0 % 3.5 % Opertaing income (loss) -2.0 % 1.2 % Interest expense, net 1.7 % 2.6 % Net income (loss) -2.8 % -3.5 % (a)Includes amortization of capitalized financing costs of approximately $3,780 $1,769 (b) “EBITDA” is defined as the sum of income (loss) from continuing operations plus interest, taxes, depreciation and amortization. “Adjusted EBITDA” is defined as the sum of EBITDA plus restructuring charges and reorganization items. EBITDA is presented because it is used by us and we believe it is frequently used by securities analysts, investors and other interested parties, in addition to and not in lieu of results prepared in conformity with accounting principles generally accepted in the US (“GAAP”), to compare the performance of companies. We believe investors would be interested in our Adjusted EBITDA because this is how our management analyzes EBITDA from continuing operations. The Company also believes that Adjusted EBITDA, in combination with the Company's financial results calculated in accordance with GAAP, provides investors with additional perspective regarding the impact of certain significant items on EBITDA and facilitates a more direct comparison of its performance with its competitors. EBITDA and Adjusted EBITDA are not measurements of financial performance under GAAP. They should not be considered as an alternative to cash flow from operating activities or as a measure of liquidity or an alternative to net income as indicators of our operating performance or any other measures of performance derived in accordance with GAAP. Net Income from continuing operations $ (45,547 ) $ (58,765 ) Add: Income Tax Expense (benefit) (33,304 ) 2,347 Interest expense, net 27,873 43,620 Depreciation and amortization from continued operations 57,767 60,513 Minus: Amortization of capitalized financing costs 3,780 1,769 EBITDA $ 3,009 $ 45,946 Add: Restructuring charges, net $ 35,819 $ (435 ) Reorganization items, net $ 20,719 $ 35,252 Adjusted EBITDA $ 59,547 $ 80,763 Pilgrim's Pride Corporation Sales Segments forThree MonthsEnded: Our chickensegment and our sales of other product segment include sales of products that weproduce and purchase for resale in the United States and Mexico.Both of these segments conduct separate operations in the United States and Mexico andare reportedas two seprarate geographical areas. Our turkey segment includes sales of turkey products producedand purchased for resale. Our turkey operations are exclusively in the United States. Inter-area sales and inter-segment sales, which are not material, are accounted for at prices comparable to normal trade customer sales. Fixed assets by segment and geographic area are those assets which are used in our operations in each segment or area. Corporate assets are included with chicken and other products. You should read this financial data in conjunction with the appropriate period financial statements and the related notes and "Management's Discussion and Analysis of Results of Operations and Financial Condition" included in our SEC filings. (in thousands) 3/28/2010 3/28/2009 Net Sales to Customers: Chicken: United States $ 1,357,019 $ 1,476,292 Mexico 138,917 109,066 Sub-total 1,495,936 1,585,358 Other Products: United States 132,500 105,583 Mexico 8,387 7,161 Sub-total 146,982 112,744 Total $ 1,642,918 $ 1,698,102 Operating Income: Chicken: United States $ (19,269 ) $ 10,929 Mexico 10,636 11,804 Sub-total (8,633 ) 22,733 Other Products: United States 10,905 (4,739 ) Mexico 1,146 1,851 Sub-total 12,051 (2,888 ) Non-recurring recoveries - - Asset Impairment - - Restructuring Items, net 35,819 435 Total $ (32,401 ) $ 20,280 Depreciation and Amortization: (a) Chicken: United States $ 51,559 $ 54,349 Mexico 2,254 2,387 Sub-total 53,593 56,736 Other Products: United States 4,118 3,722 Mexico 56 55 Sub-total 4,174 3,777 Total $ 57,767 $ 60,513 Total Assets: Chicken: United States $ 2,360,558 $ 2,636,511 Mexico 363,320 333,767 Sub-total 2,723,878 2,970,278 Other Products: United States 160,682 191,488 Mexico 3,377 3,643 Sub-total 164,059 195,131 Total $ 2,887,937 $ 3,165,409 Capital Expenditures: Chicken: United States $ 30,533 $ 7,162 Mexico 11 1,754 Sub-total 30,544 8,916 Other Products: United States 346 10,415 Mexico - - Sub-total 346 10,415 Total $ 30,890 $ 19,331 (a)Includes amortization of capitalized financing costs of approximately $3,870 $ 1,769
